IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY                       :   No. 2881 Disciplinary Docket No. 3
COUNSEL,                                     :
                                             :   No. 59 DB 2022
                    Petitioner               :
                                             :   Attorney Registration No. 75426
              v.                             :
                                             :   (Delaware County)
CHRISTOPHER P. FLANNERY,                     :
                                             :
                    Respondent               :
                                             :


                                       ORDER


PER CURIAM

      AND NOW, this 21st day of June, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is GRANTED, and Christopher P. Flannery is

suspended on consent from the Bar of this Commonwealth for a period of six months.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa. R.D.E. 208(g).